STATE OF LOUISIANA

            COURT OF APPEAL, FIRST CIRCUIT

MICHAEL          BRANNAN       AND,       STACY                                      NO.   2021    CW   1520
STONE,       INDIVIDUALLY             AND     ON

BEHALF       OF       THEIR    DECEASED        WIFE
AND    MOTHER,          DEBORAH       BRANNAN


VERSUS


DEVANG       LODHAVIA,          MD;       ESTATE    OF
MARIO       BELTRAN,          MD;    EAST     BATON

ROUGE       MEDICAL       CENTER          D/ B/ A
OCHSNER          MEDICAL       CENTER—BATON
ROUGE;       NICOLE       JOHNSON - SMITH,
RN;    EDWARD          WILLETT,       MD;     JON   M.
CUBA,       MD;       LEXINGTON       INSURANCE
COMPANY;          PROASSURANCE             SPECIALTY

INSURANCE;             LOUISIANA          MEDICAL
MUTUAL       INSURANCE          COMPANY
 LAMMICO);             INTERSTATE          FIRE &
                                                                                      JANUARY     31,   2022
CASUALTY          INSURANCE          COMPANY




In    Re:             Estate         of       Mario        Beltran,         M. D.,         applying        for

                      supervisory            writs,        19th     Judicial           District         Court,
                      Parish    of    East     Baton      Rouge,    No.    683, 452.




BEFORE:               McDONALD,       LANIER,       AND    WOLFE,    JJ.


        WRIT          DENIED.


                                                          JMM
                                                          WIL
                                                          EW




COURT       OF    APPEAL,       FIRST       CIRCUIT




        EP       TY     LEAK    OF    COURT
                 FOR    THE    COURT